Citation Nr: 1038817	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  04-42 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico



THE ISSUE

Entitlement to service connection for dementia due to head 
trauma.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty for training 
(ACDUTRA) from February 1975 to August 1975 and on active duty 
from June 1987 to June 1990.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 rating 
decision of the Albuquerque, New Mexico Department of Veterans 
Affairs (VA) Regional Office (RO).  In December 2006 and August 
2009, this matter was remanded for further development. 

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


REMAND

Because this matter was prematurely returned to the Board 
following the August 2009 Remand it must again be remanded.  
Specifically, the August 2009 Board remand instructed the RO to 
send the Veteran a letter once again asking him (via his wife if 
need be) to identify any providers and to provide releases for 
their records.  The Veteran was also to be reminded of the 
provisions of 38 C.F.R. § 3.158(a).  (The RO was to also 
arrange for any further development indicated by the Veteran's 
response.)  

A December 2009 letter mentioned 38 C.F.R. § 3.158, however a 
March 2010 letter actually notified the Veteran of the provisions 
of 38 C.F.R. § 3.158 and the consequences of a non-response.  On 
August 10, 2010 the AMC issued a supplemental statement of the 
case (SSOC) in the matter, and in September 2010 the case was 
recertified to the Board.  

The Board invites the RO's/AMC's attention to the March 4, 2010 
letter, specifically to the language advising the Veteran that he 
has a year to respond.  The one year period has not yet expired.  
[Furthermore, AMC is advised (in case it is unaware) that the 
U.S. Court of Appeals for Veteran's Claims (Court) has routinely 
found (by endorsement of Joint Motions by the Parties to the 
effect) that readjudication of a claim prior to the expiration of 
a time period afforded for response is a due process violation 
(that invalidates any application of 38 C.F.R. § 3.158(a)).]  AMC 
is reminded that compliance with the Board's remand instructions 
is not discretionary, but is mandated as a matter of law.  See 
Stegall v. West, 11 Vet. App, 268 (1998).

Accordingly, the Board finds it necessary to once again remand 
this case to address the due process considerations noted above.  
The case is REMANDED for the following:

1.	The AMC should send the Veteran a letter 
notifying him that he has until March 4, 
2011 to respond to the March 4, 2010 
letter requesting authorizations for 
release for all records identified in that 
letter.  Inform the Veteran that if he 
does not respond his claim will be 
processed under the provisions of 
38 C.F.R. § 3.158(a).  The letter must 
include a copy of 38 C.F.R. § 3.158(a).

2.	If the Veteran responds to the March 2010 
letter with release forms for identified 
records, the RO should proceed with all 
further necessary development, including 
securing the identified records and 
arranging for any further development 
suggested by such records, such as 
arranging for an examination or securing a 
medical opinion.

3.	The RO should then (after March 4, 2011 if 
the Veteran does not respond to the March 
2010 letter request before that date (in 
which case the readjudication must be 
under 38 C.F.R. § 3.158(a))) readjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

